DETAILED ACTION
This action is responsive to the RCE filed 7/16/21. 
Claims 55-69 and 71 are rejected.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 55-71 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 55-71 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 55, the claims lack antecedent basis for the limitation ‘the control unit’ in lines 21. 
Regarding claims 68-70, the claims lack antecedent basis for the limitation ‘said sensor’, which here is being interpreted to refer to the previously recited ‘blood pressure sensor’.

Claim Rejections - 35 USC § 103
following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 55-57, 59 and 68-69, 71 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Levin et al. (US 8150518, “Levin”) in view of Demarais et al. (US 7617005, “Demarais”) and Christophersom et al. (US 20020123672, “Christophersom”).
Regarding claim 55 Levin teaches a system for treating a patient with general hypertension by increasing a blood flow in the renal artery (Abstract and col. 9, lines 30-49), the system comprising: a hypertension treatment device adapted to have at least 
Levin fails to teach that the first surface comprises a heating surface able to heat said renal artery; that the hypertension device is further adapted to have a second surface of the device placed on the outside of the renal artery, wherein said second surface comprises at least one of: an implantable element for cooling the second surface or a cooling system adapted to transport away heat; that increasing suppression of renal sympathetic nerve activity includes increasing the temperature of the first surface adapted to be in contact with outside of the renal artery; and decreasing suppression of renal sympathetic nerve activity includes decreasing the temperature of second surface adapted to be in contact with outside of the renal artery; and wherein a control unit is configured to produce an warning signal based on the input from the blood pressure sensor, to warn the patient that the blood pressure has reached a threshold value.
Regarding the heating/cooling aspect, Demarais teaches an apparatus for thermally-induced renal neuro-modulation (Abstract), which comprises a renal artery cuff (Fig. 10, cuff 342) with multiple surfaces configured to contact the renal artery (Col. 13, lines 36-43, ‘FIG. 10 shows another method and apparatus for thermal renal neuromodulation via direct application of thermal energy to the target neural fibers. The apparatus 340 comprises renal artery cuff 342 having one or more integrated thermoelectric elements’; since the disclosure of Demarais implies at least two thermoelectric elements each of the at least two thermoelectric elements can arbitrarily be mapped to either of the ‘first surface’ or ‘second surface’); each surface adapted for both heating and cooling (Col. 13, lines 36-62 and fig. 10, ‘Either the hot side or the cold side of the thermoelectric element faces radially inward in order to heat or cool, respectively, the target neural fibers that travel along the renal artery to achieve thermal renal neuromodulation.’; ‘Reversal of the polarity of the voltage applied across the two junctions reverses the direction of the thermal gradient.’). 
Demarais further teaches that that increasing suppression of renal sympathetic nerve activity includes increasing the temperature of the surface adapted to be in contact with outside of the renal artery (Col. 15, lines 5-24 and fig. 14a); and decreasing suppression of renal sympathetic nerve activity includes decreasing the temperature of the surface adapted to be in contact with outside of the renal artery (Fig. 14a, which 
Therefore, since both Levin and Demarais teach different mechanisms for suppressing sympathetic nerve stimulation, it would have been obvious to one of ordinary skill in the art at the time that the invention was made to substitute one known means of suppression of sympathetic nerve activation for the other in order to achieve the predictable result of a means for suppressing sympathetic nerve activation. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding the blood pressure alarm aspect, Christophersom teaches an implantable medical device system that includes an implantable medical device, along with a transceiver device that exchanges data with the patient, between the patient and the implantable medical device (Abstract), wherein a control unit is configured to produce an warning signal based on the input from a blood pressure sensor, to warn the patient that the blood pressure has reached a threshold value (Par. 35, ‘once the heart rate or blood pressure reaches the prescribed level, an audible alarm sounds from interface 242 to inform the patient of the status of the parameter.’).
Therefore, in view of Christophersom it would have been obvious to one of ordinary skill in the art at the time that the invention was made to further modify Levin, as modified, by configuring a control unit to provide a warning signal to a user indicating 
Regarding claim 56, Levin, as modified, further teaches wherein the temperature of said heating surface is controlled by the control device (Levin has previously been modified in view of Demarais to include a heating surface; see Demarais, col. 14, lines 9-13).
Regarding claim 57, Levin, as modified, further teaches a power supply and electronic circuitry adapted to power the heating surface (Levin has previously been modified in view of Demarais to include a heating surface; See Demarais, fig. 10, power supply 344). 
Regarding claim 59, Levin, as modified, further teaches wherein the implantable element is a Peltier element (Levin has previously been modified in view of Demarais to include the thermal element of Demarais which can comprise a Peltier element; See Demarais col. 13, lines 41-62).
Regarding claim 68, Levin, as modified, further teaches wherein the system comprises said sensor (Col. 12, lines 64-66, ‘The sensor can be a pressure sensor or an oxygen saturation sensor.’).
Regarding claim 69, Levin, as modified, further teaches wherein said sensor is an implantable sensor (Col. 12, lines 64-66, ‘The implantable device 202 is also equipped with the sensor lead 209 terminated with the sensor 210. The sensor can be a pressure sensor or an oxygen saturation sensor.’).
Regarding claim 71, Levin, as modified, further teaches wherein the cooling system is configured to use water (Claim 55 from which claim 71 depends only requires at least one of an implantable element for cooling a second surface or a cooling system adapted to transport away heat. Therefore since the implantable cooling element is already mapped to a Peltier device cooling surface, the claim is not seen to require the recited cooling system).
Claims 58, 60-63 and 65 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Levin in view of Demarais and Christophersom, as applied to claims 55-57, 59 and 68-69, 71 above, and further in view of Saadat (US 20070225781).
Regarding claim 58, Levin, as modified, teaches an implantable device wherein said power supply is a battery, but fails to explicitly teach that the battery is rechargeable. 
Saadat teaches an implantable system that is used to cool or heat nerve bodies to diminish nerve impulses (Abstract and fig. 1), which includes a rechargeable power supply (Par. 16).
In view of Saadat, it would have been obvious to one of ordinary skill in the art at the time that the invention was made to further modify Levin, as modified, by including a rechargeable power supply in order to utilize the implantable device over a longer period of time. 
Regarding claims 60 and 62, Levin, as modified, further teaches a wireless energy transmitter for wireless charging of the power supply from outside the patient’s body; or a wireless energy transmitter for non-invasively energizing implantable energy consuming components of the device with wireless energy (Levin has previously been modified in view of Saadat to include a rechargeable power supply; See Saadat, pars. 16 and 86, ‘external charging unit’).
Regarding claim 61, Levin, as modified, fails to explicitly teach at least one of the following: at least one push button with a switch implantable in the patient for manually and non-invasively controlling the device, and a wireless remote control for non-invasively controlling the device.
Saadat teaches a remote control which is provided to manually activate the implantable device (See Saadat, par. 125). 
In view of Saadat, it would have been obvious to one of ordinary skill in the art at the time that the invention was made to further modify Levin, as modified, in order to allow the device to be activated manually by a user, as taught by Saadat.
Regarding claim 63, Levin, as modified, further teaches an energy-transforming device for transforming the wireless energy transmitted by the energy transmission transmitter from a first form into a different form of energy, wherein the energy- transforming device is adapted to perform at least one of the following: a) directly power implantable energy consuming components of the device with the different form of energy, and b) with the system further comprising, an implantable source of energy for powering implantable energy consuming components of the device, chargeable by the wireless energy, power the implantable energy source with the different form of energy, 
Regarding claim 65, Levin, as modified, further teaches wherein the control device comprises an external control unit, intended to be outside the patient’s body (Levin has previously been modified in view of Saadat to include a remote controller; See Saadat, par. 148).
Claims 64 and 66 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Levin in view of Demarais and Christophersom, as applied to claims 55-57, 59 and 68-69, 71 above, and further in view of Snell et al. (US 5759199, “Snell”).
Regarding claim 64, Levin, as modified, fails to teach a wireless remote control that is adapted to send a wireless control signal, and wherein the signal comprises a frequency, amplitude, or phase modulated signal or a combination thereof.
Snell teaches a remote control for sending a wireless control signal to an implanted device (Abstract), wherein the signal comprises a frequency, amplitude, or phase modulated signal or a combination thereof (Col. 9, lines 25-32).
In view of Snell, it would have been obvious to one of ordinary skill in the art at the time that the invention was made to further modify Levin, as modified, by configuring the implantable device to be controlled by a remote controller through either an amplitude modulated or a frequency modulated wireless signal, in order to allow the implantable device to be activated manually by a user. 
Regarding claim 66, Levin, as modified, fails to teach wherein the internal control unit is adapted to be programmable by an external control unit. 
Snell teaches an external controller for an implantable device which is configured to program an internal controller for the implantable device (Col. 2, line 59-col. 3, line 12).
In view of Snell, it would have been obvious to one of ordinary skill in the art at the time that the invention was made to further modify Levin, as modified, by configuring an internal controller to be programmable by an external controller, in order to allow the implant to be reprogramed subsequent to implantation, as taught by Snell.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 55-71 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9968482 (‘482) in view of Christophersom.
As a matter of example, the following is a comparison between application claim 55 and claim 6 of ‘482.

Application claim 55
Claim 6 of ‘482 (Note that the order of limitations is switched around to better correspond to application claim 55)
55. A system for treating a patient with general hypertension by increasing a blood flow in the renal artery, the system comprising:

a hypertension treatment device adapted to have a first surface of the device placed on the outside of the renal artery to increase the blood flow in the patient’s renal region, wherein said first surface comprises a heating surface able to heat said renal artery to dilate said renal artery and thereby increase the blood flow distal to said dilated renal artery, causing the kidney to reduce the general blood pressure and thereby treat general hypertension,

the hypertension treatment device is further adapted to have a second surface of the device placed on the outside of the renal artery, wherein said second surface comprises at least one of: an implantable element for cooling the second surface or a cooling system adapted to transport away heat;

a control device adapted to: receive input from a blood pressure sensor, and control the hypertension treatment device by: 





increasing the temperature of the first surface adapted to be in contact with the outside of the renal artery for increasing the dilation of said renal artery and thereby control the lowering of the patient’s general blood pressure, or 
decreasing the temperature of the second surface adapted to be in contact with the outside of the renal artery for reducing the dilation to thereby control the increasing of the patient’s general blood pressure, and 












wherein the control unit is configured to produce an warning signal based on the input from the blood pressure sensor, to warn the patient that the blood pressure has reached a threshold value .
A system for treating a patient with general hypertension by increasing a blood flow in the renal artery, the system comprising: 

a hypertension treatment device adapted to: have at least one surface of the device placed on the outside of the renal artery to increase the blood flow in the patient's renal region, wherein said surface comprises a heating surface able to heat said renal artery to dilate said renal artery and thereby increase the blood flow distal to said dilated renal artery, causing the kidney to reduce the general blood pressure and thereby treat general hypertension, and to be used in combination with a constriction device, when thermally stimulating the wall portion of the blood vessel; 

‘wherein the heating surface comprises an electronic element adapted to cool a second surface.’




the system further comprising: a control device adapted to control the hypertension treatment device to heat the wall portion of the renal artery to cause expansion thereof and control the temperature of said heating surface based on the patient's general blood pressure, to: 

increase the temperature for increasing the dilation of said renal artery and thereby control the lowering of the patient's general blood pressure, or 


decrease the temperature for reducing the dilation to thereby control the increasing of the patient's general blood pressure, 



wherein the control device comprises an implantable internal control unit adapted to, in response to signals from a sensor, directly control the hypertension device over time, in accordance with an activity schedule program, and to directly control the constriction device, wherein the sensor is adapted to sense at least the temperature of the heating surface and the general blood pressure of the patient.




As can be seen from the above comparison, the patent claim 6 teaches all aspects of application claim 55 except for the limitation related to the blood pressure warning signal. However, this feature is seen to be obvious over Christophersom, as discussed in the rejection of the claims under 35 USC 103(a).

Response to Arguments
Applicant’s arguments, see “Remarks”, filed 7/16/21, with respect to the rejection(s) of the claim(s) under 35 U.S.C. 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Christophersom.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM JOSEPH AVIGAN whose telephone number is (571)270-3953. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADAM JOSEPH. AVIGAN
Examiner
Art Unit 3739



/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794